Exhibit 10.1

 

FIRST AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) made as of the 12th day of March, 2015, by and among KITE REALTY
GROUP, L.P., a Delaware limited partnership (“Borrower”), KITE REALTY GROUP
TRUST, a real estate investment trust formed under the laws of the State of
Maryland (“REIT”), the Subsidiaries executing below as Guarantors (the
“Subsidiary Guarantors”; REIT and the Subsidiary Guarantors, collectively the
“Guarantors”), KEYBANK NATIONAL ASSOCIATION, a national banking association
(“KeyBank”), THE OTHER LENDERS WHICH ARE SIGNATORIES HERETO (KeyBank and the
other lenders which are signatories hereto, collectively, the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Agent, the Lenders and certain other parties entered into
that certain Fourth Amended and Restated Credit Agreement dated as of July 1,
2014 (the “Credit Agreement”); and

 

WHEREAS, Borrower has requested that the Agent and the Lenders make certain
modifications to the terms of the Credit Agreement; and

 

WHEREAS, the Agent and the Lenders have agreed to make such modifications
subject to the execution and delivery by Borrower and Guarantors of this
Amendment.

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.                                      Definitions.  All the terms used herein
which are not otherwise defined herein shall have the meanings set forth in the
Credit Agreement.

 

2.                                      Modification of the Credit Agreement. 
Borrower, the Lenders and Agent do hereby modify and amend the Credit Agreement
as follows:

 

(a)                                 By deleting in its entirety the definition
of “Unsecured Debt Interest Expense”, appearing in Section 1.1. of the Credit
Agreement, and inserting in lieu thereof the following:

 

“Unsecured Debt Interest Expense” means on any date of determination, the
product of (a) actual incurred interest expense with respect to Unsecured
Indebtedness of Parent, Borrower and their Subsidiaries for the period of two
fiscal quarters most recently ended, multiplied by (b) 2, determined on a
consolidated basis for such period.”

 

1

--------------------------------------------------------------------------------


 

(b)                                 By deleting in their entirety Sections
4.3.(b) and (c) of the Credit Agreement, and inserting in lieu thereof the
following:

 

“(b)                           Upon receipt by the Administrative Agent of
written notice from Borrower that Borrower or Parent has received an Investment
Grade Rating from a Rating Agency (the “Investment Grade Rating Event”), and
provided that no Default or Event of Default exists or would arise as a result
thereof, Administrative Agent shall release any Subsidiary from the Guaranty
upon receipt by Administrative Agent of a certificate from an officer of the
Borrower certifying that such Subsidiary has not created, incurred, acquired,
assumed, or suffered to exist and is not otherwise liable (whether as a
borrower, co-borrower, guarantor or otherwise) with respect to any Unsecured
Indebtedness (or simultaneously with the release hereunder will be released from
liability with respect to such Unsecured Indebtedness).  Nothing in this
Section 4.3. shall authorize the release of Parent from the Springing Guaranty.

 

(c)                                  Notwithstanding the foregoing, (i) if at
any time prior to the occurrence of the Investment Grade Rating Event any
Subsidiary of Borrower directly or indirectly owning any interest in a Borrowing
Base Subsidiary shall have created, incurred, acquired, assumed, suffered to
exist or is or becomes otherwise liable with respect to any Unsecured
Indebtedness, whether as a borrower, co-borrower, guarantor, or otherwise, or
(ii) commencing upon the occurrence of the Investment Grade Rating Event and
continuing thereafter, any Subsidiary of Borrower shall create, incur, acquire,
assume, suffer to exist or is or becomes otherwise liable with respect to any
Unsecured Indebtedness, whether as a borrower, co-borrower, guarantor or
otherwise, then in either case Borrower shall simultaneously cause such
Subsidiary to become a Guarantor and to deliver to Agent an Accession Agreement
and the other documents required by Section 4.2. to be delivered with respect to
a new Guarantor.”

 

(c)                                  By inserting the following sentence to the
end of Section 10.12. of the Credit Agreement:

 

“Nothing in this Section 10.12. or elsewhere in the Loan Documents shall
prohibit the merger of KRG Magellan into Borrower, with Borrower being the
surviving entity, or the transfer by KRG Magellan of all of its assets to
Borrower and the subsequent dissolution of KRG Magellan.”

 

3.                                      References to Credit Agreement.  All
references in the Loan Documents to the Credit Agreement shall be deemed a
reference to the Credit Agreement, as modified and amended herein.

 

4.                                      Acknowledgment of Borrower and
Guarantors.  Borrower and Guarantors hereby acknowledge, represent and agree
that the Loan Documents, as modified and amended herein,

 

2

--------------------------------------------------------------------------------


 

remain in full force and effect and constitute the valid and legally binding
obligation of Borrower and Guarantors, as applicable, enforceable against
Borrower and Guarantors in accordance with their respective terms (except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity), and that the execution
and delivery of this Amendment does not constitute, and shall not be deemed to
constitute, a release, waiver or satisfaction of Borrower’s or any Guarantor’s
obligations under the Loan Documents.

 

5.                                      Representations and Warranties. 
Borrower and Guarantors represent and warrant to Agent and the Lenders as
follows:

 

(a)                                 Authorization.  The execution, delivery and
performance of this Amendment and the transactions contemplated hereby (i) are
within the authority of Borrower and Guarantors, (ii) have been duly authorized
by all necessary proceedings on the part of the Borrower and Guarantors,
(iii) do not and will not conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which any of the
Borrower or Guarantors is subject or any judgment, order, writ, injunction,
license or permit applicable to any of the Borrower or Guarantors, (iv) do not
and will not conflict with or constitute a default (whether with the passage of
time or the giving of notice, or both) under any provision of the partnership
agreement or certificate, certificate of formation, operating agreement,
articles of incorporation or other charter documents or bylaws of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, any
of the Borrower or Guarantors or any of their respective properties or to which
any of the Borrower or Guarantors is subject, and (v) do not and will not result
in or require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of any of the Borrower or Guarantors.

 

(b)                                 Enforceability.  This Amendment is the valid
and legally binding obligations of Borrower and Guarantors enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.

 

(c)                                  Approvals.  The execution, delivery and
performance of this Amendment and the transactions contemplated hereby do not
require the approval or consent of any Person or the authorization, consent,
approval of or any license or permit issued by, or any filing or registration
with, or the giving of any notice to, any court, department, board, commission
or other governmental agency or authority other than those already obtained and
any disclosure filings with the SEC as may be required with respect to this
Amendment.

 

(d)                                 Reaffirmation.  Borrower and Guarantors
reaffirm and restate as of the date hereof each and every representation and
warranty made by the Borrower and Guarantors and their respective Subsidiaries
in the Loan Documents or otherwise made by or on behalf of such Persons in
connection therewith except for representations or warranties that expressly
relate to an earlier date.

 

3

--------------------------------------------------------------------------------


 

6.                                      No Default.  By execution hereof, the
Borrower and Guarantors certify that as of the date of this Amendment and
immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

 

7.                                      Waiver of Claims.  Borrower and
Guarantors acknowledge, represent and agree that none of such Persons has any
defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever arising on or before the date hereof with respect to the Loan
Documents, the administration or funding of the Loan or with respect to any acts
or omissions of Agent or any Lender, or any past or present officers, agents or
employees of Agent or any Lender pursuant to or relating to the Loan Documents,
and each of such Persons does hereby expressly waive, release and relinquish any
and all such defenses, setoffs, claims, counterclaims and causes of action
arising on or before the date hereof, if any.

 

8.                                      Ratification.  Except as hereinabove set
forth, all terms, covenants and provisions of the Credit Agreement remain
unaltered and in full force and effect, and the parties hereto do hereby
expressly ratify and confirm the Loan Documents as modified and amended herein. 
Guarantors hereby consent to the terms of this Amendment.  Nothing in this
Amendment or any other document delivered in connection herewith shall be deemed
or construed to constitute, and there has not otherwise occurred, a novation,
cancellation, satisfaction, release, extinguishment or substitution of the
indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantors under the Loan Documents.

 

9.                                      Effective Date.  This Amendment shall be
deemed effective and in full force and effect as of the date hereof upon the
execution and delivery of this Amendment by Borrower, Guarantors, Agent and all
of the Lenders. The Borrower will pay the reasonable fees and expenses of Agent
in connection with this Amendment in accordance with Section 13.2. of the Credit
Agreement.

 

10.                               Amendment as Loan Document.  This Amendment
shall constitute a Loan Document.

 

11.                               Counterparts.  This Amendment may be executed
in any number of counterparts which shall together constitute but one and the
same agreement.

 

12.                               MISCELLANEOUS.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE. 
This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors, successors-in-title
and assigns as provided in the Credit Agreement.

 

[Signatures on Next Page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

 

 

 

KITE REALTY GROUP, L.P., a Delaware limited partnership

 

 

 

By:

Kite Realty Group Trust, its sole General Partner

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

Daniel R. Sink, Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

By:

/s/ Daniel R. Sink

 

Name:

Daniel R. Sink

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

KRG MAGELLAN, LLC

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

Name:

Daniel R. Sink

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

5

--------------------------------------------------------------------------------


 

 

EACH GUARANTOR WHICH IS A SUBSIDIARY AS LISTED ON SCHEDULE 1

 

 

 

 

 

By:

Kite Realty Group, L.P., the sole member of each such Guarantor

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

Name:

Daniel R. Sink

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

EACH GUARANTOR WHICH IS A SUBSIDIARY AS LISTED ON SCHEDULE 2

 

 

 

 

 

 

By:

KRG Magellan, LLC, the sole member of each such Guarantor

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

6

--------------------------------------------------------------------------------


 

 

KRG FRISCO WESTSIDE, LLC (formerly known as Inland Diversified Frisco Westside,
L.L.C.)

 

KRG GOLDSBORO MEMORIAL, LLC (formerly known as Inland Diversified Goldsboro
Memorial, L.L.C.)

 

KRG AIKEN HITCHCOCK, LLC (formerly known as Inland Diversified Aiken Hitchcock,
L.L.C.)

 

 

 

 

 

By:

Bulwark, LLC, the sole member of each such Guarantor

 

 

 

 

 

 

By:

Splendido Real Estate, LLC, its sole member

 

 

 

 

 

 

 

 

By:

KRG Magellan, LLC, its sole member

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

KRG TEMPLE TERRACE, LLC (formerly known as Inland Diversified/Vlass Temple
Terrace JV, L.L.C.)

 

 

 

 

 

 

 

 

 

By:

KRG Temple Terrace Member, LLC, its manager

 

 

 

 

 

 

 

 

 

 

By:

KRG Magellan, LLC, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

7

--------------------------------------------------------------------------------


 

 

KRG COURTHOUSE SHADOWS, LLC

 

 

 

 

By:

KRG Courthouse Shadows I, LLC, its sole member

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

CORNER ASSOCIATES, LP

 

 

 

 

 

 

 

By:

KRG Corner Associates, LLC, its sole general partner

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

KITE REALTY EDDY STREET LAND, LLC

 

 

 

 

 

 

 

By:

Kite Realty Holding, LLC, its sole member

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

8

--------------------------------------------------------------------------------


 

 

KITE REALTY NEW HILL PLACE, LLC

 

 

 

By:

Kite Realty Development, LLC, their sole member

 

 

 

 

By:

Kite Realty Holding, LLC, its sole member

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

KRG PIPELINE POINTE, LP

 

KRG SUNLAND II, LP

 

 

 

By:

KRG Texas, LLC, their sole general partner

 

 

 

 

By:

KRG Capital, LLC, its sole member

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

9

--------------------------------------------------------------------------------


 

 

KRG MARKET STREET VILLAGE, LP

 

 

 

By:

KRG Market Street Village I, LLC, its sole general partner

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

KRG SAN ANTONIO, LP

 

 

 

By:

Kite San Antonio, LLC, its sole general partner

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

KRG EAGLE CREEK III, LLC

 

KRG PANOLA II, LLC

 

 

 

By:

KRG Capital, LLC, their sole member

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

10

--------------------------------------------------------------------------------


 

 

KRG CEDAR HILL PLAZA, LP

 

 

 

 

By:

KRG CHP Management, LLC, its sole general partner

 

 

 

 

By:

/s/ Daniel R. Sink

 

Name:

Daniel R. Sink

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

KRG PLAZA GREEN, LLC

 

 

 

By:

Kite McCarty State, LLC, its member

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

By:

Preston Commons, LLP, its member

 

 

 

 

By:

Kite Realty Group, L.P., its managing partner

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

11

--------------------------------------------------------------------------------


 

 

KRG WOODRUFF GREENVILLE, LLC

 

 

 

By:

Kite McCarty State, LLC, its member

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

By:

Kite Pen, LLC, its member

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

KRG COOL SPRINGS, LLC

 

 

 

By:

KRG  Pembroke Pines, LLC, its sole member

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued on Next Page]

 

12

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, as a Lender and as
Swingline Lender

 

 

 

 

 

By:

/s/ James Komperda

 

Name:

James Komperda

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, As Co-Documentation Agent with respect
to the Revolver Loan, Syndication Agent with respect to the Term Loan and as a
Lender

 

 

 

 

 

By:

/s/ Winita Lau

 

Name:

Winita Lau

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

As Syndication Agent with respect to the Revolving Loan, Co-Documentation Agent
with respect to the Term Loan, and as a Lender

 

 

 

 

 

By:

/s/ Anne Quenette Kruer

 

Name:

Anne Quenette Kruer

 

Title:

Senior Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

As Co-Documentation Agent with respect to the Term Loan and as a Lender

 

 

 

 

 

By:

/s/ Christian Lunt

 

Name:

Christian Lunt

 

Title:

Authorized Officer

 

[Signatures Continued on Next Page]

 

13

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.

 

 

 

 

 

By:

/s/ James M. Armstrong

 

Name:

James M. Armstrong

 

Title:

Senior Vice President

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ John C. Rowland

 

Name:

John C. Rowland

 

Title:

Vice President

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

As Co-Documentation Agent with respect to the Revolving Loan and Term Loan and
as a Lender

 

 

 

 

 

By:

/s/ Renee Lewis

 

Name:

Renee Lewis

 

Title:

Senior Vice President

 

 

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

By:

/s/ Cynthia ‘Sid’ Stech

 

Name:

Cynthia ‘Sid’ Stech

 

Title:

Assistant V.P.

 

 

 

 

 

 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Kerri L. Raines

 

Name:

Kerri L. Raines

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

14

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Michael Kauffman

 

Name:

Michael Kauffman

 

Title:

Senior Vice President

 

 

 

 

 

 

 

FIFTH THIRD BANK, an Ohio banking corporation

 

 

 

 

 

By:

/s/ Michael P. Perillo

 

Name:

Michael P. Perillo

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Christine Aharonian

 

Name:

Christine Aharonian

 

Title:

Vice President

 

 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/Ashish Tandon

 

Name:

Ashish Tandon

 

Title:

Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Thomas S. Silnes, Jr.

 

Name:

Thomas S. Silnes, Jr.

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

15

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Shawn S. Bullock

 

Name:

Shawn S. Bullock

 

Title:

Senior Vice President

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

 

Name of Subsidiary

 

State of Formation

1.

 

82 & Otty, LLC

 

Indiana

2.

 

Brentwood Land Partners, LLC

 

Delaware

3.

 

Glendale Centre, L.L.C.

 

Indiana

4.

 

Kite Eagle Creek, LLC

 

Indiana

5.

 

Kite Greyhound III, LLC

 

Indiana

6.

 

Kite Greyhound, LLC

 

Indiana

7.

 

Kite King’s Lake, LLC

 

Indiana

8.

 

Kite Washington Parking, LLC

 

Indiana

9.

 

Kite West 86th Street II, LLC

 

Indiana

10.

 

KRG 951 & 41, LLC

 

Indiana

11.

 

KRG Bolton Plaza, LLC

 

Indiana

12.

 

KRG Castleton Crossing, LLC

 

Indiana

13.

 

KRG College I, LLC

 

Indiana

14.

 

KRG College, LLC

 

Indiana

15.

 

KRG Cool Creek Outlots, LLC

 

Indiana

16.

 

KRG Cove Center, LLC

 

Indiana

17.

 

KRG Eagle Creek IV, LLC

 

Indiana

18.

 

KRG Eastwood, LLC

 

Indiana

19.

 

KRG Eddy Street FS Hotel, LLC

 

Indiana

20.

 

KRG Estero, LLC

 

Indiana

21.

 

KRG Fox Lake Crossing, LLC

 

Delaware

22.

 

KRG Gainesville, LLC

 

Indiana

23.

 

KRG ISS LH OUTLOT, LLC

 

Indiana

24.

 

KRG Lithia, LLC

 

Indiana

25.

 

KRG Oleander, LLC

 

Indiana

26.

 

KRG Rivers Edge, LLC

 

Indiana

27.

 

KRG Rivers Edge II, LLC

 

Indiana

28.

 

KRG Vero, LLC

 

Indiana

29.

 

KRG Waterford Lakes, LLC

 

Indiana

30.

 

Noblesville Partners, LLC

 

Indiana

31.

 

KRG Portofino, LLC

 

Indiana

32.

 

KRG Beechwood, LLC

 

Indiana

 

SCHEDULE 1 — PAGE 1

--------------------------------------------------------------------------------


 

 

 

Name of Subsidiary

 

State of Formation

33.

 

KRG Burnt Store, LLC

 

Indiana

34.

 

KRG Clay, LLC

 

Indiana

35.

 

KRG Lakewood, LLC

 

Indiana

36.

 

KRG Pembroke Pines, LLC

 

Indiana

37.

 

KRG Toringdon Market, LLC

 

Indiana

38.

 

KRG Hunter’s Creek, LLC

 

Indiana

39.

 

KRG Northdale, LLC

 

Indiana

40.

 

KRG Trussville I, LLC

 

Indiana

41.

 

KRG Trussville II, LLC

 

Indiana

42.

 

KRG Kingwood Commons, LLC

 

Indiana

43.

 

KRG Centre, LLC

 

Indiana

44.

 

KRG Four Corner Square, LLC

 

Indiana

45.

 

KRG Bridgewater, LLC

 

Indiana

46.

 

KRG Eastgate Pavilion, LLC

 

Indiana

47.

 

KRG New Hill Place, LLC

 

Indiana

 

SCHEDULE 1 — PAGE 2

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

 

 

Name of Subsidiary

 

State of Formation

1.

 

KRG Alcoa Hamilton, LLC (formerly known as Inland Diversified Alcoa Hamilton,
L.L.C.)

 

Delaware

 

 

 

 

 

2.

 

KRG Alcoa TN, LLC (formerly known as Alcoa TN, L.L.C.)

 

Delaware

 

 

 

 

 

3.

 

KRG Dallas Wheatland, LLC (formerly known as Inland Diversified Dallas
Wheatland, L.L.C.)

 

Delaware

 

 

 

 

 

4.

 

KRG Draper Crossing, LLC (formerly known as Inland Diversified Draper Crossing,
L.L.C.)

 

Delaware

 

 

 

 

 

5.

 

KRG Evans Mullins Outlots, LLC (formerly known as Inland Diversified Evans
Mullins Outlots, L.L.C.)

 

Delaware

 

 

 

 

 

6.

 

KRG Lake City Commons II, LLC(formerly known as Inland Diversified Lake City
Commons II, L.L.C.)

 

Delaware

 

 

 

 

 

7.

 

KRG Lake St. Louis Hawk Ridge, LLC (formerly known as Inland Diversified Lake
St. Louis Hawk Ridge, L.L.C.)

 

Delaware

 

 

 

 

 

8.

 

KRG Norman University II, LLC (formerly known as Inland Diversified Norman
University II, L.L.C.)

 

Delaware

 

 

 

 

 

9.

 

KRG Port St. Lucie Square, LLC (formerly known as Inland Diversified Port St.
Lucie Square, L.L.C.)

 

Delaware

 

 

 

 

 

10.

 

KRG Port St. Lucie Landing, LLC (formerly known as Inland Diversified Port St.
Lucie Landing, L.L.C.)

 

Delaware

 

 

 

 

 

11.

 

KRG Shops at Moore II, LLC (formerly known as Inland Diversified Shops at Moore
II, L.L.C.)

 

Delaware

 

 

 

 

 

12.

 

KRG South Elgin Commons, LLC (formerly known as Inland Diversified South Elgin
Commons, L.L.C.)

 

Delaware

 

 

 

 

 

13.

 

KRG St. Cloud 13th, LLC (formerly known as Inland Diversified St. Cloud 13th,
L.L.C.)

 

Delaware

 

 

 

 

 

14.

 

KRG Jacksonville Deerwood Lake, LLC (formerly known as Inland Diversified
Jacksonville Deerwood Lake, L.L.C.)

 

Delaware

 

SCHEDULE 2 — PAGE 1

--------------------------------------------------------------------------------